Citation Nr: 0127513	
Decision Date: 12/19/01    Archive Date: 12/28/01

DOCKET NO.  00-08 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder.

2.  Entitlement to service connection for a psychiatric 
disorder, to include depression and memory loss.

3.  Entitlement to a rating in excess of 10 percent for a low 
back disorder.

4.  Entitlement to an initial compensable rating for 
gastroesophageal reflux.  

5.  Entitlement to an initial compensable rating for right 
shoulder bursitis.  

6.  Entitlement to an initial compensable rating for benign 
prostatic hypertrophy (BPH).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel

INTRODUCTION

The veteran's active military service extended from February 
1969 to October 1970 and from February 1981 to April 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In June 2001, a hearing was held before Bettina S. Callaway, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(b) (c) (West 1991 and Supp. 1999).  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  More recently, new regulations were 
adopted to implement the VCAA.   See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The issues involving rating the veteran's service-connected 
disabilities involve initial ratings assigned to disabilities 
upon awarding service connection.  In such cases the entire 
body of evidence is for equal consideration.  Consistent with 
the facts found, the ratings may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999).  Such staged ratings are not subject to the 
provisions of 38 C.F.R. § 3.105(e) (2001), which generally 
requires notice and a delay in implementation of a proposed 
rating reduction.  Fenderson, 12 Vet. App. at 126.  

The issues involving rating the veteran's right shoulder and 
prostate disorders require remand for issuance of a statement 
of the case (SOC).  Specifically, a January 2001 hearing 
officer decision granted service connection for these two 
disorders.  A VA Form 646 was filed in May 2001 by the 
veteran's representative.  This form can be construed as a 
notice of disagreement with the initial ratings assigned for 
the veteran's right shoulder and prostate disorders.  
However, no statement of the case has been issued.  This must 
be done.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999) 
(holding that, where notice of disagreement is filed with 
claim and no statement of the case has been issued, Board 
should remand, not refer, that issue to the RO to issue 
statement of the case). 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that 38 C.F.R. §§ 4.40, 
4.45 (2000) were not subsumed into the diagnostic codes under 
which a veteran's disabilities are rated.  Therefore, the 
Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (2000), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 
(1995).  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40 
(2000).  The factors involved in evaluating, and rating, 
disabilities of the joints include weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or pain on movement.  38 C.F.R. § 4.45 (2000).  These factors 
do not specifically relate to muscle or nerve injuries 
independently of each other, but rather, refer to overall 
factors which must be considered when rating the veteran's 
joint injury.  DeLuca, 8 Vet. App. 202, 206-07 (1995).  With 
respect to rating the veteran's service-connected low back 
disorder, the Board notes that the veteran was diagnosed with 
degenerative disc disease during military service.  The RO 
should consider rating the veteran's low back disorder under 
all appropriate diagnostic codes.  

VA Compensation and Pension examinations for the veteran's 
service-connected back and gastrointestinal disorders and his 
claimed psychiatric and hip disorder should be conducted.  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has also held that, 
when the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  
Specifically, the Board notes that the veteran's service 
medical records indicate reported instances of depression and 
anxiety during service.  

In a March 2001 written statement, and at the June 2001 
hearing before the undersigned member of the Board, the 
veteran asserted that his service-connected low back disorder 
made him "unemployable."  Recently the Federal Circuit held 
that, in a claim for an increased rating, VA is also required 
to consider the veteran's claim for a total disability rating 
for compensation on the basis of individual unemployability 
(TDIU) when a veteran asserts he is unemployable.  Roberson 
v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

2.  The RO should issue the veteran a 
statement of the case on the issues of 
entitlement to an initial compensable 
rating for right shoulder bursitis and 
entitlement to an initial compensable 
rating for benign prostatic hypertrophy.  
The veteran should be accorded an 
appropriate period of time to perfect an 
appeal with respect to these issues.  

3.  The veteran should be asked to provide 
a list containing the names of all health 
care professionals and/or facilities 
(private and governmental) where he had 
been treated for his claimed disabilities 
right hip and depression, and for his 
service-connected low back disorder and 
gastrointestinal reflux disorder since 
separation from service in April 1999.  
Subsequently, and after securing the 
proper authorizations where necessary, the 
RO should make arrangements in order to 
obtain all the records of treatment from 
all the sources listed by the veteran 
which are not already on file.  All 
information obtained should be made part 
of the file.  The RO should also obtain 
all the records of any treatment at VA 
facilities which are not already on file.  

4.  The veteran should be accorded the 
appropriate VA examination to rate 
gastrointestinal reflux disease.  The 
report of examination should include a 
detailed account of all manifestations of 
the disorder found to be present, 
including pain, vomiting, weight loss, 
anemia, hematemesis, melena, dysphagia, 
pyrosis, and regurgitation.  All necessary 
tests should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
examiner is requested to specifically 
elicit from the veteran an estimate as to 
the frequency of his reflux symptoms.  The 
claims folder and a copy of this remand 
must be made available and reviewed by the 
examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

5.  The veteran should be accorded the 
appropriate VA examination(s) for his 
service-connected low back disorder, and 
his claimed right hip disorder.  The 
claims folder and a copy of this remand 
must be made available and reviewed by the 
examiner prior to the examination.  All 
necessary tests should be conducted, and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The report of examination should 
be comprehensive and include a detailed 
account of all manifestations of lumbar 
spine pathology, including arthritis and 
degenerative disc disease, and right hip 
pathology found to be present.  The 
examiner should provide complete rationale 
for all conclusions reached.  

a.  With respect to the functioning of 
the veteran's lumbar spine, attention 
should be given to the presence or 
absence of pain, any limitation of 
motion, swelling, muscle spasm, 
ankylosis, crepitus, neuropathy, 
radiculopathy, absent ankle jerk, loss 
of lateral motion, Goldthwait's sign, 
deformity or impairment.  The examiner 
should provide complete and detailed 
discussion with respect to any 
weakness; fatigability; incoordination; 
restricted movement; or, of pain on 
motion.  The examiner should provide a 
description of the effect, if any, of 
the veteran's pain on the function and 
movement of his lumbar spine.  See 
DeLuca v. Brown, 8 Vet. App. 202 
(1995); see 38 C.F.R. § 4.40 (2000) 
(functional loss may be due to pain, 
supported by adequate pathology).  In 
particular, it should be ascertained 
whether there is additional motion lost 
due to pain on use or during 
exacerbation of the disability.

b.  With respect to the veteran's right 
hip the examiner is requested to 
indicate if the veteran currently 
suffers from any right hip disorder.  
If the veteran does have a current 
right hip disorder, the examiner is 
requested to offer an opinion as to the 
etiology of any hip disorder found to 
be present.  Specifically, is any 
current hip disorder related to, or 
caused by, the veteran's service-
connected low back disorder?

c.  The examiner is requested to 
comment on the degree of limitation on 
normal functioning caused by pain.  
Range of motion testing should be 
conducted to include the lumbar spine 
and right hip.  The examining 
orthopedist should specify the results 
in actual numbers and degrees.  The 
examiner should also indicate the 
normal range of motion for the areas 
tested and how the veteran's range of 
motion deviates from these norms.  

6.  The veteran should be accorded a VA 
psychiatric examination.  The reports of 
examination should include a detailed 
account of all manifestations of 
psychiatric pathology found to be present, 
including depression, anxiety, and memory 
loss.  All necessary special studies or 
tests including psychological testing are 
to be accomplished.  The examiner is 
requested to indicate if the veteran 
currently suffers from depression, anxiety 
and/or memory loss.  If the veteran 
currently suffers from a psychiatric 
disorder, the examiner should indicate if 
the disorder is related to the instances 
of depression and anxiety noted during 
service.  The examiner should assign a 
numerical code under the Global Assessment 
of Functioning Scale (GAF).  It is 
imperative that the physicians include a 
definition of the numerical code assigned.  
Thurber v. Brown, 5 Vet. App. 119 (1993).  
The diagnosis should be in accordance with 
the DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4TH ed. 1994).  The entire claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination prior to the examination.

7.  Thereafter, the RO should readjudicate 
this claim.  The RO is reminded to 
adjudicate the issue of entitlement to a 
total disability rating for compensation 
on the basis of individual unemployability 
(TDIU) in conjunction with the veteran's 
claims for increased ratings.  

The RO is reminded that, at the time of 
an initial rating, separate, or staged, 
ratings can be assigned for separate 
periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 
(1999).

The RO should adjudicate the veteran's 
claim for service connection for a right 
hip disorder on both a direct basis and 
secondary to the veteran's service-
connected low back disorder.  

If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


